Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Fill in this information to identify the case:

Debtorname RORALLC

United States Bankruptcy Court for the. EASTERN DISTRICT OF NEW YORK

 

Case number (ifknown} 49.40354

 

(] Check if this is an
amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors ims

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9014.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3871.

S| Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonabie belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Credifors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G}

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not insiders (Official Form 204)
Other document that requires a declaration

| declare under penaity of perjury that the foregoing is true and correct. x By
Executedon February 14, 2019 x sd (Le

Signature of individual signing on behalf of debtor

 

OBOORHRHAR

 

 

 

Robert Litwin
Printed name

 

Manager
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individuai Debtors

Software Cepyright (c) 1996-2018 Best Case, LLC - www. bestcase.com Bast Casa Bankruptcy

 

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Fill in this information to identify the case:
Debtor name | RORA LLC
United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW EI Check if this is an

YORK
Case number (ifknown): 19-40354 amended filing

 

 

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 42115

Alist of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 104(31). Also, do not
include claims by secured creditors, uniess the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

Name of creditor.and Name, telephone number | Nature of claim LS “Indicate if claim. Amount of claim 3.50% > : CEN S: Pees are
complete mailing address, | and emall address (for example, trade “Is contingent, -;-| If the claim ts fully unsecured, fil in only unsecured claim ‘amount it
including zip code :- creditor contact « ‘debts, bank loans, oo 20.1 unliquidated, or. claim is partially secured, fill in total claim amount and seduction
DORE So aso : professional services, 2}: _ Alsputed value of collateral or setoff.to. calculate unsecured claim. . DEAR AES
‘and government - : Total claim, if Deduction for value Unsecured claim

Sop Der US ane 8 Zo combats) 2 cokes) partlally secured of collateral or setoff .
404 E. 79th Street Disputed $0.00
Lender
clo Andriola Law,
PLLC
1385 Broadway,
22nd Floor
New York, NY 10018
Board of Hampton Disputed $77,408.68 Unknown Unknown
House
clo Ingram, Yuzek,
Gainen
Attn: Corey L.
Weiss, Esq
New York, NY 10177
Brick KV Capital Disputed $1 473,050.82 Unknown Unknown
LLG
c/o Ajan Snider,
Esq.
800 Central Park
Ave
Suite 201
Scarsdale, NY 10583
Internal Revenue Unliquidated $0.00
Service
Central Insolvency
Unit
PO Box 7346
Philadetphia, PA
19101
NYC Dept. of Unknown
Finance
Bankruptcy Unit
66 John Street

New York, NY 10038

    
 
   

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 14 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Debtor RORA LLC

Name

Case number (if known}

19-40354

 

 

Name of creditor.and -
complete malling addr
including zip code ;

  

‘| Name, telephone number

 

     
   
 
 

“Tandicate if claim] Amount of claim © 20°"
ols contingent,
‘unliquidated, or.

disputed

Nature of claim eoc0/
{for example, trade 2.201:
debts, bank loans, 25°05

ind email address.
reditor contact -

     

‘| ifthe claim is fully unsecured, fill In nonly unsecured tain amount, it. a
claim is, partially secured, fill in total claim amount and. deduction for. a
value of collateral or setoff to calculate unsecured claim. : a

 

 

‘professional services,.

   
 

“| Total claim, if Deduction for value

“| partially secured

of collateral or setoff

Unsecured claim

 

NYS Dept. of Tax
and Fin.
Bankruptcy Section
PO Box 5300
Albany, NY 12205

Untiquidated

$0.00

 

Pick & Zabicki LLP
Attn: Doug Pick

369 Lexington Ave
Suite 1200

New York, NY 10017

Legal fees Unliquidated

$1,900.00

 

Spyros Kekatos &
Assoc.

2276 Steinway
Street

Astoria, NY 11105

 

 

CPA/Accountant
Fees

Uniiquidated

 

 

 

 

$1,200.00

 

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c} 1996-2018 Best Case, LLC - wew.besicase.com

page 2

Bes| Case Bankruptcy

 

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Fill in this information to identify the case:

Debtorname RORALLC

 

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

Case number (if known) 19-40354

 

EF Check if this is an
amended filing

 

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12115

 

Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

1a. Real property:
Copy line 88 from Schediutle A/B.....ccseccsscscesscsssssssessssssssssosssesseesssssussusassseeeesssseesseceeesestuanastuanceseeeecesiuinansisereeeer $ 0.00

1b. Total personal property:
Copy line $1A from Schedtile AB. ccccccceccssscscssssssscessssssesscsseecsussusuustesssssssssssssseesesssuusssasseesssseesestssiiimneneccesasee $ 5,000.00

1c. Total of all property:
Copy line 92 from Schedtle A/B ccc ceescsesessesessennerenseetecseessssenenensessnenennenssseeetecdedstaasaeneneneecrienennainnerenerser® $ 5,000.00

Summary of Liabilities

2. Schedule D; Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar arnount fisted in Column A, Amount of claim, from line 3 of Schedule D.....sccrceseesessseesieeees $ 1,550,459.50

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule BAF... sscssssssseessssssssssssssssssssceeseessssiivennnsecenseee $ 0.00

3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line Sb of Schedule BAF... ee scteeetsse tenses teens +$ 3,100.00

 

4, Total liabilities oii creer errr rr nnn enn ne nee nr F Drenden OE ERE Eee ERE ae
Lines 2 + 3a + 3b $ 1,553,559.50

 

 

 

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Gase Banknuptey

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Fill in this information to identify the case:

Debtorname RORA LLC

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number (ifknown) 7419-40354

 

(1 Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12115

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include ali property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 

Be as compiete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and fine number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 114, fist each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

TI No. Go to Part 2.

M@ Yes Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

 

 

 

3. Checking, savings, money market, or financial brokerage accounts (/dentify ail}
Name of institution (bank or brokerage firm} Type of account Last 4 digits of account
number
3.1. TD Bank Business Checking $0.00
4. Other cash equivalents (identify all)
5, Total of Part 1. $0.00

 

 

Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 

a

Deposits and Prepayments
6, Does the debtor have any deposits or prepayments?

 

ME No. Go te Part 3,
[1] Yes Fill in the information below.

Accounts receivable
10. Does the debtor have any accounts receivable?

 

MI No. Go to Part 4,
[7 Yes Fill in the information below.

Investments
13. Does the debtor own any investments?

 

Mi No. Go to Part 5.
( Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Bast Case Bankruploy

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Debtor RORA LLC Case number {if known) 19-40354

 

 

Name

Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

 

Mi No. Go to Part 6.
(1) Yes Fill in the information below.

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicies and land)?

 

HE No. Go to Part 7.
CD Yes Fill in the information below.

Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 

MI No. Go to Part 8.
C1 Yes Fill in the information below.

Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

 

C1 Na. Go to Part 9.
Wl Yes Fill in the information below.

General description Net book value of Valuation method used Current vaiue of
Include year, make, model, and identification numbers debtor's interest for current value debtor's interest
(ie., VIN, HIN, or N-number) (Where available}

47, Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,

floating homes, personal watercraft, and fishing vessels

49, Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)
Small office furniture, fixtures and equipment $0.00 Recent cost $5,000.00

 

 

 

51, Total of Part 8. $5,000.00
Add lines 47 through 50. Copy the totai to line 87.

 

 

 

52. Is a depreciation schedule available for any of the property listed in Part 87
No
EJ Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
MNo
EI Yes

Real property
54, Does the debtor own or lease any real property?

 

LC No. Go to Part 10.
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright {c} #996-2078 Best Case, LLC - www. bestcase,com Best Case Bankruptcy

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Debtor RORA LLC Case number fifknown) 19-40354

 

Name

Ml Yes Filt in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and iocation of Nature and Net book value of Valuation method used Current value of
property extent of debtor's interest for current value debtor's interest
Include street address or other debtor's interest (Where available)
description such as Assessor in property

Parcel Number (APN), and type
of property (for example,
acreage, factory, warehouse,
apartment or office building, if

 

 

 

available.
55.1. 404 East 79th Street, ;
NY NY 10075 - Equitable
Garage interest $0.00 Unknown
56. Total of Part 9. $0.00

 

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.

 

 

Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 97
Bi No

EJ Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
BNo
0 Yes

See Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

 

MI No. Go to Part 11.
(9) Yes Fill in the information below.

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Include ail interests in executory contracts and unexpired leases not previously reported on this form.

 

Mi No. Go to Part 12.
[1] Yes Fill in the information below.

Official Form 206A/B . Schedule A/B Assets - Real and Personal Property page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bastcase.com Best Case Bankruptcy

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Debtor RORA LLC

Name

GEREN serrmary

in Part 12 copy ali of the totals from th

80,

81.
82.
83.
84.
85.

86,

87.
88.

8g.

90.

91.

92.

Official Form 206A/B

e earlier parts of the form

      

Typeof property

Cash, cash equivalents, and financial assets.
Copy fine 5, Part 7

Deposits and prepayments. Copy fine 9, Part 2.
Accounts receivable. Copy line 12, Part 3.

Investments. Copy fine 17, Part 4,

Inventory. Copy fine 23, Part 5.

Farming anc fishing-related assets. Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and colfectibles.
Copy line 43, Part 7.

Machinery, equipment, and vehicles. Copy fine 51, Part 8.

Real property. Copy line 56, Part Qo... ccc teresa ceaasseseseesneseeresteneesertopeneeeeenerenererts

Intangibles and intellectual property. Copy jine 66, Part 70.

All other assets. Copy line 78, Part 77.

   

 

 

 

 

Case number fifknown} 49-40354

rrent value of.

$0.00
$0.00
$0.00
$0.00
$0.00

$0.00

$0.00

$5,000.00

$0.00

$0.00

  

personal property.

 

 

 

 

$0.00

 

 

 

Total. Add fines 80 through 90 for each column

 

$5,000.00

 

+ 91b.

 

 

$0.00

 

 

 

Total of all property on Schedule A/B. Add lines 9fa+9ib-92

Software Copyright (c} 1996-2018 Bast Case, LLC - www.bestcase.com

Schedule A/8 Assets - Real and Personal Property

 

 

$5,000.00

 

 

page 4

Besi Case Bankruptcy

 

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Fill in this information to identify the case:

Debtorname RORA LLC

 

EASTERN DISTRICT OF NEW YORK

United States Bankruptey Court for the:

 

Case number (ifknown} 49.40354

 

EJ Check if this is an
amended filing

 

 

Official Form 206D

Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible.
4. Bo any creditors have clalms secured by debtor's property?
[1] No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

Wl Yes, Fill in all of the information below.
List Creditors Wino Have Secured Claims

2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
ciaim, list the creditor separately for each claim.

Column A Cofumn B

Amount of claim Vatue of collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2048 Best Case, LLC - www.bestcase.com

that supports this
Do not deduct the value claim
of collateral. :
2.1_| Board of Hampton House Describe debtor's property that Is subject to a lien $77,408.68 Unknown
Creditors Name
c/o Ingram, Yuzek, Gainen
Attn: Corey L. Weiss, Esq
New York, NY 10177
Creditor’s mailing address Describe the len
Is the creditor an insider or related party?
Bo
Crediter’s email address, if known OO yes
Is anyone else liable on this clalm?
Date debt was incurred Bo
[1] Yes. Fill cut Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim Is:
interest in the same property? Check ail {hat apply
no O Contingent
C1 ves. Specify each creditor, C1 untiquidated
including this creditor and Its relative ME Disputed
priority.
2.2 | Brick KV Capital LLC Describe debtor's property that is subject to a lien $1,473,050.82 Unknown
Creditor’s Name
cio Alan Snider, Esq.
800 Central Park Ave
Suite 201
Scarsdale, NY 10583
Craditor's malting address Describe the lien
Judgment Lien
Is the creditor an insider or related party?
Eno
Creditor's email addrass, if known [Ed yes
Is anyone else liable on this clalm?
Date debt was incurred Bi no
C1 Yes. Fill oul Schedule H: Codebtors (Official Farm 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest In the same property? Check all that apply
Official Form 206D Schedule D: Creditors Who Have Ciaitms Secured by Property page 1 of 2

Best Case Bankruptcy

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

 

 

 

 

 

Debtor RORALLC Case number (iknow) 1419-40354
Name

EE nto oO Contingent

[1 Yes. Specify each creditor, EJ uniiquidated

including this creditor and its relative ai Disputed

priority.

$1,550,459.5

3, Total of the doliar amounts from Part 1, Column A, including the amounts from the Additional Page, if any. 6

 

 

 

GEE List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may de listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

if no others need to notified for the debts listed In Part 4, do not fill out or submit this page. If additional pages are needed, copy this page.

 

Name and address On which line in Part 1 did Last 4 digits of
you enter the retated creditor? account number for
this entity
Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Fill in this information te identify the case:

Debtorname RORA LLC

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

Case number (if known} 1419-40354

 

[1 Check if this is an
amended filing

 

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured clalms.
List the other party to any executory contracts or unexpired leases that could resuit in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property {Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 

List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507},

(1 No. Go to Part 2.

MI Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
with priority unsecured claims, fill out and attach the Additional Page of Part 1.

Priority creditor's name and mailing address
Internal Revenue Service
Central Insolvency Unit
PO Box 7346
Philadelphia, PA 19104

As of the petition filing date, the claim is:
Check all that apply.

O contingent

HE Uniiquidated

[3 pisputed

 

Date or dates debt was incurred

Basis for the claim:

Total claim Priority amount

Unknown $0.00

 

 

Last 4 digits of account number

Specify Code subsection of PRIORITY
unsecured claim: 17 U.S.C. § 507(a} (8)

1s the claim subject to offset?
Bo
Ci ves

 

Priority creditor's name and mailing address
NYC Dept. of Finance
Bankruptcy Unit
66 John Street
New York, NY 10038

As of the petition filing date, the claim is:
Check ail that apply.

| Contingent

C] unliquidated

CD pisputed

 

Date or dates debt was incurred

Basis for the clair:

Unknown Unknown

 

 

Last 4 digits of account number

Specify Code subsection of PRIORITY
unsecured claim: 11 U.S.C. § 507 (a) (8}

Is the claim subject to offset?
Binio
C1 ves

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Software Capyrignt (c) 1995-2018 Best Case, LLC - www.besicase.com 36346

page 1 of 3
Best Case Bankruptey

 
Case 1-19-40354-ess

Doc 10 Filed 02/14/19 Entered 02/14/19 18:43:31

 

 

Debtor RORALLC Case number {it known) #9-40354
Name
Priority creditor's name and mailing address As of the petition filing date, the claim és: Unknown $0.00

NYS Dept. of Tax and Fin.
Bankruptcy Section

PO Box 5300

Aibany, NY 12205

 

Date or dates debt was incurred

 

Check alf that apply.
O Contingent

Wi unliquidated
O Disputed

Basis for the claim:

 

Last 4 digits of account number

Specify Code subsection of PRIORITY
unsecured claim: 11 U.5.C. § 507{a) (8)

Is the claim subject to offset?
Bi no
Cl ves

 

List All Creditors with NONPRIORITY Unsecured Claims
3. List in alphabetical order all of the creditors with nonpriority unsecured claims. if the debtor has more than 6 creditors with nonpriority unsecured claims, fill

out and attach the Additional Page of Part 2.

Amount of claim

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
404 E. 79th Street Lender C] Contingent
clo Andriola Law, PLLC C unliquidated
oH Benda nd Foor
Date{s} debt was incurred __ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mino C1] ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check a# that apply. $1,900.00
Pick & Zabicki LLP
Attn: Doug Pick EJ Contingent
369 Lexington Ave ME Uniiquidated
New York, NY 10017 D Disputed
Dato(e) debt was incurred _ Basis forthe claim: Legal fees
Last 4 digits of account number _ Is the claim subject to offset? Ml No C1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $1,200.00

Spyros Kekatos & Assoc.
2276 Steinway Street
Astoria, N¥ 11105

Date(s} debt was Incurred _

Last 4 digits of account number _

Oo Contingent
WB unliquidated
C1 pisputed

Basis for the claim: CPA/Accountant Fees

Is the claim subject to offset? Mno Oves

 

List Others to Be Notified About Unsecured Claims

4. List In alphabetical order any others who must be notified for claims tIsted in Parts 4 and 2. Examples of entities thal may be fisted are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notifled for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

 

Official Form 206 E/F

    

Name and mailing address On which line in Part? or Part 2 is the Last 4 digits of
related creditor (if any} flsted? account number, if
any

Total Amounts of the Priority and Nonpriority Unsecured Claims

6. Add the amounts of priority and nonpriority unsecured clalms.

22° Total ob ctaim amounts = ae
$a, Total claims from Part 1 Sa. $ 0.00
Sh, Total claims from Part 2 5b. + $ 3,100.00
Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 3

Software Copyright (c) 1996-2018 Best Case, LLC - wwnw.bestcase.com Best Case Bankruptcy

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

 

 

 

 

 

 

 

Debtor RORALLC Case number (it known) 19-40354
Name
6c. Total of Parts 1 and 2
Lines 6a + Sb = Sc, 5c. $ 3,100.00
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 3

Software Copyright (c) 1996-2018 Bast Case, LLC - www.besicase.com Best Gase Bankruptcy

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

 

Fill in this information to identify the case:

Debtorname RORALLCO

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number {ifknown} 19-40354

 

[] Check if this is an
amended filing

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/45

Be as complete and accurate as possible. if more space is needed, copy and attach the additional page, number the entries consecutively.

1. DBoes the debtor have any executory contracts or unexpired leases?
C1 No. Check this box and file this form with the debtor's other schedules. There is nothing else fo report on this form.

Mi Yes. Fill in all of the information befow even if the contacts of leases age listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1. State what the contract or Garage Sublease

fease is for and the nature of
ihe debtor's interest

State the term remaining Month te Month

 

 

 

RORALE LLC
List the contract number of any 403 E 78th Street
government contract New York, NY 710075
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of f

Software Copyright (¢} 1996-2018 Best Case, LLC - wrw.bestcase.com Best Case Bankruptcy

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

IMUM MSOC OM CEA meets oie

Debtorname RORA LLC

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number (if known) 19-40354

 

OO Check if this is an
amended filing

 

 

Official Form 206H
Schedule H: Your Codebtors 12115

Be as complete and accurate as possible, if more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1, Do you have any codebtors?

WE No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
C] Yes

2. In Column 4, list as codebtors ali of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Codebtor Column 2; Creditor
Name Mailing Address Name Check all schedules
that apply:
2.4 ED
Street Ci E/F
MG
City State Zip Code
2.2 Oop
Street C E/F
Osc
City State Zip Code
23 Mod
Street 0 E/F
OG
City State Zip Code
2.4 fib
Street Cl EMF
OG
City State Zip Code
Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Fill in this information to identify the case:

Debtorname RORALLC

 

United States Bankruptey Court for the: EASTERN DISTRICT OF NEW YORK

 

Case number (ifknown) 19-40354

 

Ed Check if this is an
amended filing

 

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/16

 

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number {if known).

ae INCOME

4. Gross revenue from business

HI None.
Identify the beginning and ending dates of the debtor's fiscal year, Sources of revenue Gross revenue
which may be a calendar year Check ali that apply (before deductions and

exclusions)
2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from jiawsuits,
and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

Mf None.

Description of sources of revenue Gross revenue from
each source
(before deductions and
exciusions)

List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or fransfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements--to any creditor, other than reguiar employee compensation, within 90 days before
filing this case unless the aggregate value cf all property transferred to that creditor is tess than $6,425. (This amount may be adjusted on 4/04/19
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

Mi None.

Creditor's Name and Address Dates Total amount of value = Reasons for payment or fransfer
Check aif that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed te an insider or guaranteed
or cosigned by an insider unless the aggregate value of ail property transferred to or for the benefit of the insider is less than $6,425. (This amount
may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives: affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

Mf None.

Insider's name and address Dates Total amount of value Reasons for payment or transfer
Relationship to debtor

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2018 Best Case, LLC - wew.besicase.com Bast Case Bankruptcy

 

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

 

 

Debtor RORALLC Case number fifknown} 19-40354

Mi None

Creditor's name and address Descrine of the Property Date | Value of property
6. Setoffs

List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

@ None

Creditor's name and address Description of the action creditor took Date action was Amount
taken

Legai Actions or Assignments
7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
in any capacity—within 1 year before filing this case.

 

 

 

 

 

 

[1 None.
Case fitle Nature of case Court or agency's name and Status of case
Case number address

7.4. Rora LLC - v. - The Board of Real Property NYS Supreme, NY County C] Pending
Hampton House C) On appeal
Condominium159847/2017 O Concluded
459847/2017

7.2. The Board of Hampton House = Article 75 NYS Supreme, NY County CO Pending
Condominium - v. - Rora LLC C] On appeal
650287/2018 [} Concluded

7.3. The Board of Hampton House Article 75 NYS Supreme, NY County D Pending
Condominium - v. - Rora LLC EF On appeal
651625/2017 1 Concluded

7.4. Board of Hampton House Article 75 NYS Supreme, NY County C Pending
Condominium - v. - Rora LLG (i On appeal
651798/2017 T] Concluded

7.5. RoraLbc - v. - The Board of Commercial - NYS Supreme, NY County J Pending
Hampton House Business Entity On appeal
Condominium 1] Concluded
652985/2018

7.6. Rora LLC - v. - The Board of Commercial NYS Supreme, NY County C Pending
Hampton House Contract C] On appeal
Condominium et al O Concluded
656731/2017

7.7. BRICK KV CAPITAL LEC - v, - Foreclosure - NYS Supreme, NY County [] Pending
RORA LLC et al Commercial (J On appeal
850126/2017 CM Concluded

 

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
receiver, custodian, or other court-appointed officer within 1 year before filing this case.

HE None

Official Form 207 Statement of Financia! Affairs for Non-individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2048 Best Case, LLC - www.bestcase.com Best Case Bankruploy

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Debtor RORALLC Case number fitknown) 19-40354

 

Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

@ None

Recipient's name and address Description of the gifts or contributions Dates given Value

Certain Losses

10. Ail losses from fire, theft, or other casualty within 1 year before filing this case.

ME None
Description of the property lost and Amount of payments received for the loss Dates of loss / Value of property
how the loss occurred , lost

if you have received payments to cover the loss, for
example, from insurance, government compensation, or
fort liability, list the total received.

List unpaid claims on Official Form 106A/B (Schedule
A/G: Assets — Real and Personal Property).

Certain Payments or Transfers

41. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case te another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

Mi None.
Who was paid or who received lf not money, describe any property transferred Dates Total amount or
the transfer? value
Address

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settied trust or similar device.
Do not include transfers already listed on this statement.

i None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs, Include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Mi None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value

Previous Locations

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used,

Wl Does not apply

Address ‘ Dates of occupancy
From-To
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3

Software Copyright (c} 1996-2018 Best Casa, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Debtor RORALLC Case number (ifknown) 19-40354

 

 

Health Care Bankruptcies

15. Health Care bankruptcies
Is the debtor primarily engaged in offering servicas and facitities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?

H No. Go to Part 9.
Cl Yes. Fill in the information below.

Facility name and address Nature of the business operation, including type of services if debtor provides meals
the debtor provides and housing, number of
patients in debtor's care

Personally Identifiable Information

16. Does the debter collect and retain personally identifiable information of customers?

H No.
(Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants In any ERISA, 401{k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

Ml No. Go to Part 10.
T] Yes. Does the debtor serve as plan administrator?

PEVElne Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Ciosed financial accounts
Within { year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
cooperatives, associations, and other financial institutions.

WM None
Financial Institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed, sald, before closing or
moved, or transfer
transferred

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this

case.
None
Depository institution name and address Names of anyone with Description of the contents Do you still
: access to it have it?
Address

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor dees business.

Mi None
Facility name and address Names of anyone with Description of the contents Do you stil
access to it have it?

- ESSERE Property the Debtor Holds or Controls That the Debtor Does Not Own

Official Form 207 Statement of Financia! Affairs for Non-Individuats Filing for Bankruptcy page 4

Software Copyright (c} 1996-2018 Bes! Case, LLC -www.besicase.com Best Case Bankruptcy

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Debtor RORA LLC Case number (ifknown) 1419-40354

 

 

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
not list leased or rented property.

Ml None

Pare Details About Environment Information

For the purpose of Part 12, the following definitions apply:
Environmental faw means any statute or governmental regulation that concerns pollution, contarnination, or hazardous material, regardless of the
medium affected (air, jand, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or ulilized.

Hazardous material means anything that an environmenta! law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred,

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

M No.

Ol Yes. Provide details below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law? :

M@ No.

Ci Yes. Provide details below.

Site name and address Governmentai unit name and Environmental taw, if known Date of notice
address

24. Has the debtor notified any governmental unit of any release of hazardous material?

M@ No,

EL] Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

GEXSERE Detaiis About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an inierest
List any business for which the debtor was an owner, partner, member, or otherwise 3 person in contro within 6 years before filing this case.
Include this information even if already listed in the Schedules.

i None

Business name address’ Describe the nature of the business Employer Identification number
Do not include Social Security number or {TIN.

Dates business existed

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

None

Name and address Date of service
Fram-To

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 5

Software Copyright (c) #996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Debtor RORALLC Case number ffknown) 19-40354

 

 

within 2 years before filing this case.

None

26c. List all firms or Individuals who were in possession of the debtor’s books of account and records when this case is filed.

Mf None

Name and address If any books of account and records are
unavallable, explain why

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

i None
Name and address

27, Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

M No

(] Yes. Give the details about the two most recent Inventories.
Name of the person who supervised the taking of the Date of inventory The dollar amount and basis (cost, market,
inventory or other basis) of each inventory

28, List the debtor's officers, directors, managing members, general partners, members In control, controlling shareholders, or other peapie
in control of the debtor at the time of the filing of this case.

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in control of the debtor who no longer hoid these positions?

KE No
C) Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to Insiders
Within 4 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
loans, credits on loans, stock redemptions, and options exercised?

M@ No
El Yes. identify below.
Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

M No
Cl Yes. Identify below.

Name of the parent corporation Employer Identification number of the parent
corporation

32. Within 6 years before filing this case, fas the debtor as an employer been responsible for contributing to a pension fund?

M No
T] Yes. Identify below.

Officiai Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6

Software Copyright (c} 1996-2016 Best Case, LLC - www.bestcase.com Bast Gase Bankrupicy

 

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Debtor RORA LLC Case number fifknown} 19-40354

 

@ No
[I Yes. identify below.

30. Payments, distributions, or withdrawais credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
loans, credits on loans, stock redemptions, and options exercised?

HM No
[] Yes. Identify betow.
Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the vatue

31. Within 6 years before filing this case, has the debtor heen a member of any consolidated group for tax purposes?

M No
Yes. identify below.

Name of the parent corporation Employer Identification number of the parent
corporation

32. Within 6 years before fiting this case, has the debtor as an employer been responsible for contributing to a pension fund?

H No
[ Yes. Identify below.

Name of the pension fund Employer Identification number of the parent
corporation

ZWueGae Signature and Declaration

WARNING — Bankruptcy fraud Is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1344, 1579, and 3571.

i have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information Is true
and correct. .

i declare under penalty of perjury that the foregoing is true and correct.

Executedon February 14, 2019 L
Robert Litwin nb AV Zk
Ld

Signature of individual signing on behalf of the debtor Printed name

 

Position or relationship to debtor Manager

 

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?
Bo ,

CF Yes

Officiat Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 6
Software Copyright (c) 1996-2048 Best Case, LLC - www.besicase,com Hast Case Bankrupicy

 

 

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

United States Bankruptcy Court
Eastern District of New York

Inre RORALLC Case No. _19-40354
Debtor(s} Chapter 11

AFFIDAVIT PURSUANT TO LOCAL RULE 1007-1(B)

RORALLC__, undersigned debtor herein, swears as follows:

1. Debtor filed a petition under chapter__14__ of the Bankruptcy Code on January 21, 2019.
2. Schedule(s) E/F _ were not filed at the time of filing of the said petition, and is/are being filed herewith.
3. [Check applicable box}:
Tl The schedules filed herewith reflect no additions or corrections to, or deletions from, the list of creditors

which accompanied the petition.

xX Annexed hereto is a listing of names and addresses of scheduled creditors added to or deleted from the list
of creditors which accompanied the petition. Also listed, as applicable, are any scheduled creditors whose
previously listed names and/or addresses have been corrected. The nature of the change (addition,
deletion or correction) is indicated for each creditor listed.

4, Uf creditors have been added] An amended mailing matrix is annexed hereto, listing added creditors ONLY, in
the format prescribed by Local Rule 1007-3.

Reminder: No amendment of schedules is effective until proof of service in accordance with EDNY LBR 1009-1(b) has
been filed with the Court.

Any additions to the list of creditors which accompanied the petition will be deemed an amendment to that list; if this
amendment is filed prior to the expiration of the time period set forth in Fed. R. Bankr. P. 4004 and 4007, it will be

deemed to constitute a motion for a 30-day extension of the time within which any added creditors may file a complaint to
object to the discharge of the debtor and/or to determine dischargeability. This motion will be deemed granted without a
hearing if no objection is filed with the Court and served on debtor within 10 days following filing of proof of service of
this affirmation, all attachments and the amended schedules in accordance with EDNY LRB 1009-1.

Dated: February 14, 2019 Ltn Lyf

Robert Litwin
Debtor (signature)

 

4
Sworn to ee me this f u t

day of fries , 20/4

Oe

Notary Public, State of New York

 

 

 

   
  
  

‘LAWRENCE F.

Notary Public, State of New York
Registration #02MO6059654
Qualified In New York County

Commission Expires July 28, 2019

   
 

Afft007-1b.64 Rev. 09/22/08

Software Copyright (c) 1996-2018 Best Case, LLG - wew.besicase.com Besi Case Bankruptcy

 

 
Case 1-19-40354-ess Doc10 Filed 02/14/19 Entered 02/14/19 18:43:31

Pick & Zabicki LLP
Attn: Doug Pick
369 Lexington Ave
Suite 1200

New York, NY 10017

Spyros Kekatos & Assoc.
2276 Steinway Street
Astoria, N¥ 11105

 
